



Exhibit 10.2


Restricted Stock Units Award
Three-Year Vest


TRIMAS CORPORATION
2017 EQUITY AND INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNITS AGREEMENT


TriMas Corporation (the “Company”), as permitted by the TriMas Corporation 2017
Equity and Incentive Compensation Plan (“Plan”), and as approved by the
Committee, has granted to the individual listed below (“Grantee”), a Restricted
Stock Units award (“Award”) for the number of Restricted Stock Units set forth
below (“Restricted Stock Units”), subject to the terms and conditions of the
Plan and this Restricted Stock Units Agreement (“Agreement”).
Unless otherwise defined in this Agreement or in Appendix A to this Agreement,
the terms used in this Agreement have the same meanings as defined in the Plan.
I.    NOTICE OF AWARD
Grantee:
[specify Grantee’s name]
Date of Agreement:
As of [enter date]
Date of Grant:
[grant date]
Number of Restricted Stock Units:
[number of Restricted Stock Units]



II.    AGREEMENT
A.    Grant of Restricted Stock Units. The Company has granted to Grantee (who,
pursuant to this Award is a Participant in the Plan) the number of Restricted
Stock Units set forth above, subject to adjustment as provided in this
Agreement. The Restricted Stock Units granted under this Agreement are payable
only in shares of Common Stock as described in Section II.A.2. Notwithstanding
anything to the contrary anywhere else in this Agreement, the Restricted Stock
Units evidenced by this Award are subject to the terms and provisions of the
Plan, which are incorporated by reference into this Agreement.
1.    Vesting.
(a)General. Subject to Section II.A.1(b), the Restricted Stock Units will vest
in three substantially equal installments on the first three anniversaries of
the Date of Grant (each, a “Vesting Date”), subject generally to Grantee’s
continued status as a Service Provider through each such Vesting Date.




--------------------------------------------------------------------------------





(b)Termination of Service; Forfeiture. Notwithstanding any other provision of
this Agreement:
(i)    Voluntary Termination; Termination for Cause. Any unvested Restricted
Stock Units subject to this Award will be canceled and forfeited if Grantee
voluntarily terminates as a Service Provider (other than for Good Reason as
provided below), or if Grantee’s status as a Service Provider is involuntarily
terminated by the Company or a Subsidiary for Cause. Notwithstanding the
foregoing, no termination of Grantee’s employment shall qualify as a termination
for Cause unless (x) the Company notifies Grantee in writing of the Company’s
intention to terminate Grantee’s employment for Cause within 90 days following
the initial existence of the occurrence or event giving rise to Cause, (y)
Grantee fails to cure such occurrence or event within 30 days after receipt of
such notice from the Company and (z) the Company terminates Grantee’s employment
within 45 days after the expiration of Grantee’s cure period in subsection (y).
(ii)    Death; Disability. If Grantee ceases to be a Service Provider prior to
any Vesting Date as a result of Grantee’s death or Disability, Grantee shall
fully vest in the Restricted Stock Units subject to this Award that have not
already vested as of the date on which Grantee ceases to be a Service Provider
due to Grantee’s death or Disability.
(iii)    Qualifying Termination Prior to a Change in Control. If Grantee has a
Qualifying Termination that occurs prior to (or more than two years after) a
Change in Control and before the final Vesting Date, Grantee shall vest in a
pro-rata portion of Grantee’s unvested Restricted Stock Units, with the pro-rata
amount calculated by (x) multiplying the total number of Restricted Stock Units
subject to this Award by a fraction with (i) a numerator equaling the number of
whole calendar months that have elapsed from the Date of Grant to the date of
Grantee’s Qualifying Termination, and (ii) a denominator equal to 36, and then
(y) subtracting the number of Restricted Stock Units that have already vested
under this Award.
(iv)    Retirement. If Grantee ceases to be a Service Provider as a result of
Grantee’s Retirement, the Committee may, in its discretion, permit Grantee to
receive a pro-rata portion of the Restricted Stock Units, with the pro-rata
portion determined in accordance with Section II.A.1(b)(iii).
(v)    Change in Control. In the event of a Change in Control that occurs prior
to the vesting of any portion of the Restricted Stock Units subject to this
Award, such unvested Restricted Stock Units shall vest in accordance with this
Section II.A.1(b)(v).
(A)    Notwithstanding anything to the contrary herein, if at any time before
the vesting or forfeiture of Restricted Stock Units subject to this Award, and
while Grantee is continuously a Service Provider, a Change in Control occurs,
then the Restricted Stock Units will become


2

--------------------------------------------------------------------------------





nonforfeitable and payable to Grantee in accordance with Section II.A.2 hereof,
except to the extent that a Replacement Award is provided to Grantee in
accordance with Section II.A.1(b)(v)(B) to continue, replace or assume the
Restricted Stock Units covered by this Award (the “Replaced Award”).
(B)    For purposes of this Agreement, a “Replacement Award” means an award (1)
of the same type (e.g., time-based restricted stock units) as the Replaced
Award, (2) that has a value at least equal to the value of the Replaced Award,
(3) that relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control, (3) if Grantee holding
the Replaced Award is subject to U.S. federal income tax under the Code, the tax
consequences of which to such Grantee under the Code are not less favorable to
such Grantee than the tax consequences of the Replaced Award, and (E) the other
terms and conditions of which are not less favorable to Grantee holding the
Replaced Award than the terms and conditions of the Replaced Award (including
the provisions that would apply in the event of a subsequent Change in Control).
A Replacement Award may be granted only to the extent it does not result in the
Replaced Award or Replacement Award failing to comply with or be exempt from
Section 409A of the Code. Without limiting the generality of the foregoing, the
Replacement Award may take the form of a continuation of the Replaced Award if
the requirements of the two preceding sentences are satisfied. The determination
of whether the conditions of this Section II.A.1(b)(v)(B) are satisfied will be
made by the Committee, as constituted immediately before the Change in Control,
in its sole discretion.
(C)    If, after receiving a Replacement Award, Grantee experiences a Qualifying
Termination with the Company or a Subsidiary (or any of their successors) (as
applicable, the “Successor”) within a period of two years after the Change in
Control and during the remaining vesting period for the Replacement Award, the
Replacement Award shall become fully vested and nonforfeitable with respect to
the time-based restricted stock units covered by such Replacement Award upon
such termination.
(D)    If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding Restricted Stock Units subject to
this Award that at the time of the Change in Control are not subject to a
“substantial risk of forfeiture” (within the meaning of Section 409A of the
Code) will be deemed to be vested and nonforfeitable at the time of such Change
in Control.


3

--------------------------------------------------------------------------------





Any Restricted Stock Units that do not vest in accordance with Section II.A.1(a)
or this Section II.A.1(b) shall be canceled and forfeited as of the date Grantee
ceases to be a Service Provider. However, in particular, this Award is subject
to Section 18(c) of the Plan.
2.    Settlement.
(a)    General. Subject to Section II.A.2(b) below, and as soon as
administratively practicable following (but no later than thirty (30) days
following) each applicable Vesting Date, the Company shall issue Grantee one
share of Common Stock for each Restricted Stock Unit that is vested (but has not
previously been settled) on such Vesting Date.
(b)    Other Payment Events. Notwithstanding Section II.A.2(a), to the extent
that the Restricted Stock Units are vested on the dates set forth below, payment
with respect to the Restricted Stock Units will be made as follows:
(1)    to the extent the Restricted Stock Units are vested as a result of
Section II.A.1(b) (and have not previously been settled) on the date of
Grantee’s separation from service (within the meaning of Section
409A(a)(2)(A)(i) of the Code), the Company shall issue Grantee one share of
Common Stock for each vested Restricted Stock Unit as soon as practicable
following (but no later than thirty (30) days following) the date of such
separation from service; and
(2)    to the extent the Restricted Stock Units are vested as a result of
Section II.A.1(b) (and have not previously been settled) on the date of a Change
in Control, the Company shall issue Grantee one share of Common Stock for each
vested Restricted Stock Unit as soon as practicable following (but no later than
thirty (30) days following) the date of the Change in Control; provided,
however, that if such Change in Control would not qualify as a permissible date
of distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, and where Section 409A of the Code applies to such distribution,
Grantee is entitled to receive the corresponding payment on the date that would
have otherwise applied pursuant to Sections II.A.2(a) or II.A.2(b)(1) as though
such Change in Control had not occurred.
3.    Dividend Equivalent Rights. Grantee shall be credited with cash per
Restricted Stock Unit equal to the amount of each cash dividend paid by the
Company (if any) to holders of Common Stock generally with a record date
occurring on or after the Date of Grant and prior to the time when the
Restricted Stock Units are settled in accordance with Section II.A.2 hereof. Any
amounts credited pursuant to the immediately preceding sentence shall be subject
to the same applicable terms and conditions (including vesting, payment or
forfeitability) as apply to the Restricted Stock Units based on which the
dividend equivalents were credited, and such amounts shall be paid in either
cash or Common Stock, as determined by the Committee in its sole discretion, at
the same time as the Restricted Stock Units to which they relate. If such
amounts are paid in Common Stock, the number of shares so paid shall be rounded
down to the nearest whole number and shall be determined by dividing such
credited amounts by the Market Value per Share on the payment date.


4

--------------------------------------------------------------------------------





4.    Rights as a Shareholder. Grantee will not have any rights of a stockholder
(including voting and dividend rights) with respect to the Restricted Stock
Units covered by this Award (except as otherwise provided in Section II.A.3).
5.    Adjustments. The Restricted Stock Units covered by this Award will be
subject to adjustment as provided in Section 11 of the Plan.
B.    Other Terms and Conditions.
1.    Non-Transferability of Award. Except as described below, this Award and
the Restricted Stock Units subject to this Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution. The terms of this Award are
binding on the executors, administrators, heirs, successors and assigns of
Grantee.
2.    Withholding. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by Grantee under this Agreement, and the
amounts available to the Company for such withholding are insufficient, it shall
be a condition to the receipt of such payment or the realization of such benefit
that Grantee make arrangements satisfactory to the Company for payment of the
balance of such taxes or other amounts required to be withheld. If Grantee’s
benefit is to be received in the form of shares of Common Stock, then (a) if
Grantee is subject to Section 16 of the Exchange Act, Grantee may elect that (1)
the Company will withhold shares of Common Stock having a value equal to the
amount required to be withheld or (2) Grantee will pay to the Company an amount
in cash equal to the amount required to be withheld, and (b) if Grantee is not
subject to Section 16 of the Exchange Act, Grantee may elect that all or any
part of such withholding requirement be satisfied by the retention by the
Company a portion of the Common Stock to be delivered to Grantee, by delivering
to the Company other Common Stock held by Grantee, or by tendering sufficient
funds in cash or cash equivalent to the Company. The shares of Common Stock used
for tax or other withholding will be valued at an amount equal to the fair
market value of such shares of Common Stock on the date the benefit is to be
included in Grantee’s income. In no event will the fair market value of the
shares of Common Stock to be withheld or delivered pursuant to this Section
II.B.2 to satisfy applicable withholding taxes or other amounts in connection
with the benefit exceed (x) the maximum amount that could be required to be
withheld or (y) if so determined by the Committee after the date hereof, the
minimum amount required to be withheld.
3.    Dispute Resolution. Grantee and the Company agree that any disagreement,
dispute, controversy, or claim arising out of or relating to this Agreement, its
interpretation, validity, or the alleged breach of this Agreement, will be
settled exclusively and, consistent with the procedures specified in this
Section II.B.3, irrespective of its magnitude, the amount in controversy, or the
nature of the relief sought, in accordance with the following:
(a)    Negotiation. Grantee and the Company will use their best efforts to
settle the dispute, claim, question or disagreement. To this effect, they will
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties.


5

--------------------------------------------------------------------------------





(b)    Arbitration. If Grantee and the Company do not reach a solution within a
period of 30 days from the date on which the dispute, claim, disagreement, or
controversy arises, then, upon written notice by Grantee to the Company or the
Company to Grantee, all disputes, claims, questions, controversies, or
differences will be submitted to arbitration administered by the American
Arbitration Association (the “AAA”) in accordance with the provisions of its
Employment Arbitration Rules and Mediation Procedures (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The Company
will pay all of the reasonable fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys fees or
other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section II.B.3 survive the termination or expiration of
this Agreement, are binding on the Company’s and Grantee’s respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim described above, and may not be modified without
the consent of the Company. To the extent arbitration is required, no person
asserting a claim has the right to resort to any federal, state or local court
or administrative agency concerning the claim unless expressly provided by
federal statute, and the decision of the arbitrator is a complete defense to any
action or proceeding instituted in any tribunal or agency with respect to any
dispute, unless precluded by federal statute.


6

--------------------------------------------------------------------------------





4.    Section 409A of the Code. To the extent applicable, it is intended that
this Agreement and the Plan comply with or be exempt from the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause this
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force or effect until amended to comply with or be exempt from Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Company without the consent of Grantee).
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on Grantee any right to continue as a Service Provider, or
interferes with or restricts in any way the rights of the Company or any
Subsidiary or Affiliate of the Company, which are hereby expressly reserved, to
discharge Grantee at any time for any reason whatsoever, with or without Cause,
except to the extent expressly provided otherwise in a written employment
agreement between Grantee and the Company or any Subsidiary.
6.    Effect on Other Benefits. In no event will the value, at any time, of the
Restricted Stock Units or any other payment or right to payment under this
Agreement be included as compensation or earnings for purposes of any other
compensation, retirement, or benefit plan offered to employees of, or other
Service Providers to, the Company or any Subsidiary unless otherwise
specifically provided for in such plan.
7.    Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.
8.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Restricted Stock Units and Grantee’s participation in
the Plan, or future awards that may be granted under the Plan, by electronic
means or request Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
9.    Nature of Grant. In accepting this Award, Grantee acknowledges that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time unless otherwise provided in the Plan or this Agreement;
(b)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
restricted stock units, or benefits in lieu of restricted stock units, even if
restricted stock units have been granted repeatedly in the past;


7

--------------------------------------------------------------------------------





(c)    all decisions with respect to future restricted stock unit grants, if
any, will be at the sole discretion of the Committee;
(d)    Grantee is voluntarily participating in the Plan;
(e)    the Restricted Stock Units and the Common Stock subject to the Restricted
Stock Units are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or Grantee’s employer,
and which is outside the scope of Grantee’s employment contract, if any;
(f)    the Restricted Stock Units and the Common Stock subject to the Restricted
Stock Units are not intended to replace any pension rights or compensation;
(g)    the future value of the underlying Common Stock is unknown and cannot be
predicted with certainty;
(h)    Awards and resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law;
(i)    in consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Stock Units resulting from termination of Grantee’s employment with
the Company or Grantee’s employer (for any reason whatsoever and whether or not
in breach of local labor laws) and Grantee irrevocably releases the Company and
Grantee’s employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, Grantee shall be deemed irrevocably to have waived any entitlement to
pursue such claim; and
(j)    in the event Grantee ceases to be a Service Provider (whether or not in
breach of local labor laws), Grantee’s right to vest in the Restricted Stock
Units under the Plan, if any, will terminate effective as of the date that
Grantee is no longer a Service Provider and will not be extended by any notice
period mandated under local law (e.g., active service would not include a period
of “garden leave” or similar period pursuant to local law); the Committee shall
have the exclusive discretion to determine when Grantee is no longer a Service
Provider for purposes of the Restricted Stock Units.
10.    Non-U.S. Addendum. Notwithstanding any provisions in this Agreement, the
Restricted Stock Units shall also be subject to the special terms and conditions
set forth in the Non-U.S. Addendum attached as Appendix B to this Agreement for
Grantee’s country. Moreover, if Grantee relocates to one of the countries
included in the Non-U.S. Addendum, the special terms and conditions for such
country will apply to Grantee to the extent the Company determines that the
application of such terms and conditions are necessary or advisable in order to
comply with


8

--------------------------------------------------------------------------------





local law or facilitate the administration of the Plan. The Non-U.S. Addendum
attached hereto as Appendix B constitutes part of this Agreement.
11.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (a) no amendment shall materially adversely affect the
rights of Grantee under this Agreement without Grantee’s written consent, and
(b) Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
Section 10D of the Exchange Act.
12.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.
13    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Delaware, notwithstanding conflict of law
provisions.
14.    Clawback Policy. Any shares of Common Stock issued to Grantee in
settlement of the Restricted Stock Units (plus dividend equivalent payments)
shall be subject to the Company’s recoupment policy, if any, as in effect from
time to time. Further, notwithstanding anything in this Agreement to the
contrary, Grantee acknowledges and agrees that (a) this Agreement and this Award
described herein (and any settlement thereof) are subject to the terms and
conditions of such policy, or any other form of Company recoupment (or similar)
policy (if any) as may be in effect from time to time specifically to implement
Section 10D of the Exchange Act and any applicable rules or regulations
promulgated thereunder (including applicable rules and regulations of any
national securities exchange on which the Common Stock may be traded) (the
“Compensation Recovery Policy”), and (b) applicable provisions of this Agreement
shall be deemed superseded by and subject to the terms and conditions of the
Compensation Recovery Policy from and after the effective date thereof.
(Signature Page Follows)


9

--------------------------------------------------------------------------------





This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.


TRIMAS CORPORATION
Dated as of: [grant date]
By:   /s/ Joshua A. Sherbin                        
Name: Joshua A. Sherbin
Title: Senior Vice President and General Counsel
 
 







GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN,
CONFERS ON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER
OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, NOR INTERFERES IN ANY WAY WITH
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR
NOTICE.
BY CLICKING THE “ACCEPT” BUTTON BELOW, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF
THE PLAN AND REPRESENTS THAT GRANTEE IS FAMILIAR WITH THE TERMS AND PROVISIONS
OF THE PLAN. GRANTEE ACCEPTS THIS AWARD SUBJECT TO ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT AND THE PLAN. GRANTEE HAS REVIEWED THE PLAN AND
THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE UPON ANY
QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.


10

--------------------------------------------------------------------------------






APPENDIX A
TO
RESTRICTED STOCK UNITS AGREEMENT
GLOSSARY
For purposes of this Agreement:


“Cause” means (a) Grantee’s conviction of or plea of guilty or nolo contendere
to a crime constituting a felony under the laws of the United States or any
State thereof or any other jurisdiction in which the Company or its Subsidiaries
conduct business; (b) Grantee’s willful misconduct in the performance of his or
her duties to the Company or its Subsidiaries and failure to cure such breach
within thirty (30) days following written notice thereof from the Company; (c)
Grantee’s willful failure or refusal to follow directions from the Board (or
direct reporting executive) and failure to cure such breach within thirty (30)
days following written notice thereof from the Board; or (d) Grantee’s breach of
fiduciary duty to the Company or its Subsidiaries for personal profit. Any
failure by the Company or a Subsidiary of the Company to notify Grantee after
the first occurrence of an event constituting Cause shall not preclude any
subsequent occurrences of such event (or a similar event) from constituting
Cause. Notwithstanding anything in this Agreement to the contrary, nothing in
this Agreement prevents Grantee from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations,
and for purpose of clarity Grantee is not prohibited from providing information
voluntarily to the Securities and Exchange Commission pursuant to Section 21F of
the Exchange Act.


“Disability” (and similar terms) means Grantee’s physical or mental condition
resulting from any medically determinable physical or mental impairment that
renders Grantee incapable of engaging in any substantial gainful employment and
that can be expected to result in death or that has lasted or can be expected to
last for a continuous period of not less than 365 days. Notwithstanding the
foregoing, Grantee shall not be deemed to be Disabled as a result of any
condition that:


(a)
was contracted, suffered, or incurred while Grantee was engaged in, or resulted
from Grantee having engaged in, a felonious activity;



(b)
resulted from an intentionally self-inflicted injury or an addiction to drugs,
alcohol, or substances which are not administered under the direction of a
licensed physician as part of a medical treatment plan; or



(c)
resulted from service in the Armed Forces of the United States for which Grantee
received or is receiving a disability benefit or pension from the United States,
or from service in the armed forces of any other country irrespective of any
disability benefit or pension.








--------------------------------------------------------------------------------





The Disability of Grantee and the date on which Grantee ceases to be a Service
Provider by reason of Disability shall be determined by the Committee, in
accordance with uniform principles consistently applied, on the basis of such
evidence as the Committee and the Company deem necessary and desirable, and its
good faith determination shall be conclusive for all purposes of the Plan. The
Committee or the Company shall have the right to require Grantee to submit to an
examination by a physician or physicians and to submit to such reexaminations as
the Committee or the Company shall require in order to make a determination
concerning Grantee’s physical or mental condition; provided, however, that
Grantee may not be required to undergo a medical examination more often than
once each 180 days. If Grantee engages in any occupation or employment (except
for rehabilitation as determined by the Committee) for remuneration or profit,
which activity would be inconsistent with the finding of Disability, or if the
Committee, on the recommendation of the Company, determines on the basis of a
medical examination that Grantee no longer has a Disability, or if Grantee
refuses to submit to any medical examination properly requested by the Committee
or the Company, then in any such event Grantee shall be deemed to have recovered
from such Disability.


“Good Reason” means:


(a)
A material and permanent diminution in Grantee’s duties or responsibilities;



(b)
A material reduction in the aggregate value of base salary and bonus opportunity
provided to Grantee by the Company; or



(c)
A permanent reassignment of Grantee to another primary office more than 50 miles
from the current office location.



Grantee must notify the Company of Grantee’s intention to invoke termination for
Good Reason within 90 days after Grantee has knowledge of such event and provide
the Company 30 days’ opportunity for cure, and Grantee must actually terminate
Grantee’s employment with the Company prior to the 365th day following such
occurrence or such event shall not constitute Good Reason. Grantee may not
invoke termination for Good Reason if Cause exists at the time of such
termination.


“Qualifying Termination” means a termination of Grantee’s status as a Service
Provider with the Company or a Subsidiary (a) for any reason other than:
(i)     death;
(ii)     Disability; or
(iii)     Cause; or
(b)    by Grantee without Good Reason.







--------------------------------------------------------------------------------





“Retirement” means termination of Grantee’s status as a Service Provider with
the consent of the Committee after attaining age 55 and five years of service
with the Company and its Subsidiaries.


“Service Provider” means an individual actively providing services to the
Company or a Subsidiary.





--------------------------------------------------------------------------------





APPENDIX B
TO
RESTRICTED STOCK UNITS AGREEMENT
NON-U.S. ADDENDUM


Additional Terms and Conditions for Equity Grants Under the TriMas Corporation
2017 Equity and Incentive Compensation Plan, as amended




Terms and Conditions


This Addendum includes additional terms and conditions that govern the
restricted stock units (“RSUs”) granted to you under the TriMas Corporation 2017
Equity and Incentive Compensation Plan (referred to as the “Plan”) if you reside
in one of the countries listed below. Certain capitalized terms used but not
defined in this Addendum have the meanings set forth in the Plan and/or your
award agreement (the “Agreement”) that relates to your award. By accepting your
award, you agree to be bound by the terms and conditions contained in the
paragraphs below in addition to the terms of the Plan, the Agreement, and the
terms of any other document that may apply to you and your award.


COUNTRY-SPECIFIC LANGUAGE
Below please find country specific language that applies to Participants in the
following countries: the United Kingdom.


UNITED KINGDOM


Terms and Conditions


Retirement. For purposes of the Agreement and notwithstanding the definition of
“Retirement” in Appendix A hereto, “Retirement” shall mean the termination of
Grantee’s services with the Company or a Subsidiary in circumstances determined
by the Committee (in its reasonable discretion, provided that, for the avoidance
of doubt, the Committee shall not be obliged to exercise its discretion in favor
of the Grantee) to be retirement.
Dividend Equivalent Rights. Section II.A.3 of the Agreement is hereby amended in
its entirety to read as follows:
“Grantee shall be notionally credited with cash per Restricted Stock Unit equal
to the amount of each cash dividend paid by the Company (if any) to holders of
Common Stock generally with a record date occurring on or after the Date of
Grant and prior to the time when the Restricted Stock Units are settled in
accordance with Section II.A.2 hereof. Any amounts notionally credited pursuant
to the immediately preceding sentence shall be subject to the same applicable
terms and conditions (including vesting, payment or forfeitability) as apply to
the Restricted Stock Units based on which the dividend equivalents were
notionally





--------------------------------------------------------------------------------





credited, and such amounts shall be paid in either cash or Common Stock, as
determined by the Committee in its sole discretion, at the same time as the
Restricted Stock Units to which they relate. If such amounts are paid in Common
Stock, the number of shares so paid shall be rounded down to the nearest whole
number and shall be determined by dividing the amounts so notionally credited by
the Market Value per Share on the payment date. Notwithstanding the foregoing
provisions of this Section II.A.3, Grantee shall not be entitled to the cash
notionally credited at any time to the Restricted Stock Units (or the Common
Stock representing the same, as the case may be) either legally or beneficially
unless and until Grantee becomes entitled to receive the actual Common Stock in
respect of this Award pursuant to Section II.A.2 of this Agreement.”
Non-Transferability of Award. Section II.B.1 of the Agreement is hereby amended
in its entirety to read as follows:


“Except as described below, this Award and the Restricted Stock Units subject to
this Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and this Award shall lapse and any unvested Restricted Stock Units
subject to this Award shall be forfeited if a bankruptcy order is made in
respect of Grantee.”


Withholding. Section II.B.2 of the Agreement is hereby amended in its entirety
to read as follows:


“Grantee hereby indemnifies the Company, Grantee’s employer or any other person
in respect of:


(i)
any amount of income tax for which the Company, Grantee’s employer or any other
person is obliged to account under the Pay-As-You-Earn system and any amounts of
employee’s national insurance contributions arising from the vesting of this
Award (or which would not otherwise have arisen but for the grant of this Award
to Grantee); and



(ii)
any amount of income tax for which the Company, Grantee’s employer or any other
person is obliged to account under the Pay-As-You-Earn system and any amounts of
employee’s national insurance contributions arising in respect of, or in
connection with the holding or disposal by Grantee of the shares of Common Stock
acquired pursuant to this Award or the conversion of such shares of Common Stock
into securities of another description whilst such shares of Common Stock are
held by Grantee,

 
and in pursuance of such indemnity, Grantee hereby agrees that he or she shall
pay to the Company (or to such other entity as directed by it) such amount as
shall be notified to Grantee by the Company as being due on any occasion under
such indemnity, within seven days after being so notified. To the extent that
Grantee fails





--------------------------------------------------------------------------------





to pay any amount so notified to him or by the Company within seven days after
such notification, Grantee hereby agrees that the Company may withhold, or
procure the withholding, from any salary, wages, payment or payments due to
Grantee from the Company or Grantee’s employer an amount which is equal to the
amount notified to Grantee, sell or procure the sale of sufficient of the shares
of Common Stock acquired by Grantee pursuant to this Award on behalf of Grantee
to produce a sum which after any costs of sale is sufficient to discharge the
amount so notified to Grantee and retain such sum or make such other
arrangements, by which Grantee hereby agrees to be bound, so as to ensure that
the amount notified to Grantee is discharged in full. The Company will not be
obliged to deliver any shares of Common Stock to Grantee pursuant to this Award
if Grantee fails to comply with his or her obligations under the foregoing
provisions of this Section II.B.2 and Grantee shall not be entitled to receive
the delivery of such shares of Common Stock.”


Clawback Policy. Section II.B.14 of the Agreement shall not apply.


Data Privacy. A new Section II.B.15 is added to the Agreement to read as
follows:


The Company and Rieke Packaging Systems Limited (the “Grantee’s Employer”),
(together the “Relevant TriMas Companies”) will process the Grantee’s personal
data in connection with the Plan. For the purposes of data protection
legislation, the Relevant TriMas Companies will each act as controller in
relation to such personal data.
Categories of Personal Data
The categories of personal data that we will process in connection with the Plan
are the Grantee’s:
•
name;

•
date of birth;

•
job title;

•
home address (and, if different, mailing address) and postal code;

•
telephone number;

•
social insurance, national insurance, US taxpayer and/or foreign tax
identification number;

•
salary;

•
country of citizenship and nationality;






--------------------------------------------------------------------------------





•
any Common Stock or directorships held in the any of the Relevant TriMas
Companies;

•
details of all awards or any other entitlement to Common Stock awarded,
cancelled, exercised, vested, unvested or outstanding in Grantee’s favour; and

•
reference number (where relevant to link the Grantee’s benefits under the Plan
to other documentation issued to or from the US Department of the Treasury
Internal Revenue Service).

The processing of the personal data set out above is mandatory in order for the
Relevant TriMas Companies to provide and administer the Plan.
Purposes of Processing Personal Data
The Relevant TriMas Companies will process the Grantee’s personal data for the
purposes of:
•
administering and maintaining the Plan relating to the Grantee and records
associated with the Plan (including maintaining a database of Participants in
the Plan);

•
providing information to (i) trustees of any employee benefit trust or (ii) the
third party administrators involved directly or indirectly in the operation of
the Plan (as set out in the “Sharing Personal Data with Third Parties” section
below);

•
providing information relating to Grantee in connection with the operation of
the Plan to HM Revenue and Customs in the United Kingdom as required by law;

•
to enable any potential purchasers of the business and/or assets of any of the
Relevant TriMas Companies and/or their Subsidiaries to (i) complete due
diligence on, and value, the business and/or assets; and (ii) use such personal
data for the operation of their business;

•
obtaining legal and other professional advice; and

•
establishing, exercising or defending legal rights.

Legal Basis for Processing Personal Data
The processing of the Grantee’s personal data:
•
in relation to the information provided to HM Revenue and Customs in the United
Kingdom and the Department of the Treasury Internal Revenue






--------------------------------------------------------------------------------





Service in the United States of America, is necessary for compliance with a
legal obligation to which the Relevant TriMas Companies are subject;
•
in relation to (i) obtaining legal and other professional advice; and (ii)
establishing, exercising or defending legal rights, is pursuant to the Relevant
TriMas Companies’ legitimate interests of commencing and/or handling any legal
proceedings (including prospective legal proceedings), for obtaining legal
advice or for establishing, exercising or defending legal rights;

•
in respect of all other personal data set out above, is necessary for the
performance of the Restricted Stock Units Agreement between the Grantee and
TriMas Corporation.

The Relevant TriMas Companies will also process the Grantee’s personal data as
necessary to comply with any legal obligations to which the Relevant TriMas
Companies are subject.
Sharing Personal Data with Third Parties
The Grantee’s personal details as set out above will be transferred between the
Grantee’s Employer and the Company in order to administer and maintain the Plan
and records associated with the Plan.
The Company is based in the United States of America which is not designated by
the European Commission as providing an adequate level of protection for
personal data. As such, the Grantee’s Employer and the Company have entered into
a data transfer agreement governed by standard data protection clauses adopted
by the Commission to safeguard personal data in respect of these transfers. The
Grantee can obtain a copy of this data transfer agreement by contacting the
TriMas Corporate Benefits Group at 248-631-5450 or 38505 Woodward Avenue, Suite
200, Bloomfield Hills, Michigan 48304. 
The Relevant TriMas Companies will also share the Grantee’s personal data with
National Financial Services LLC, Fidelity Stock Plan Services LLC and Fidelity
Brokerage Services LLC (part of the FMR LLC group of companies) which are based
in the United States of America. The Company has entered into a data transfer
agreement governed by standard data protection clauses adopted by the Commission
to safeguard personal data in respect of these transfers. The Grantee can obtain
a copy of this data transfer agreement by either, (1) contacting your local
human resources representative, (2) contacting Fidelity Stock Plan Services by
calling 1-800-844-9354 (Domestic) or 1-800-544-0275 (International), and (3) by
logging into Grantee’s Fidelity account at www.netbenefits.fidelity.com and
visiting the Plan & Grant Documents section of the Grantee’s account. 
In the event that the Relevant TriMas Companies sell any part(s) of their
business and/or assets, they will also disclose the Grantee’s personal data to
actual or potential





--------------------------------------------------------------------------------





purchasers of parts of its business or assets, and their respective advisers and
insurers for the potential purchaser’s legitimate interests of:
•
enabling potential purchasers to complete due diligence on, and value, the
business and/or assets;

•
transferring the personal data in connection with any relevant sale and the
transfer of the Relevant TriMas Company’s contractual rights and/or obligations;
and

•
the use of such personal data by a purchaser for the operation of its business.

The Relevant TriMas Companies will also share the Grantee’s personal data with:
•
its professional advisors, auditors, service providers;

•
HM Revenue and Customs in the United Kingdom and the Department of the Treasury
Internal Revenue Service in the United States of America and other regulators,
and governmental and law enforcement agencies; and

•
third parties if it is under a duty to disclose or share the Grantee’s personal
data in order to comply with any laws, regulations or good governance
obligations, or in order to enforce or to protect its rights, property or
safety, or that of its customers or other persons with whom it has a business
relationship.

Retention of Personal Data
The Relevant TriMas Companies will retain the Grantee’s personal data for the
duration of the Plan and for a further period of eight years after the Grantee
ceases to be a member of the Plan.
The Relevant TriMas Companies will retain the Grantee’s personal data for longer
than the period specified above if required by law, to defend or exercise legal
rights (such as defending legal claims) or to comply with regulatory
obligations.
The Grantee’s Rights
In order to control the use of their personal data, each Grantee has the
following controls over their personal data:
•
Each Grantee may request access to or copies of the personal data that the
Relevant TriMas Companies hold about them by contacting their local human
resources representative;

•
If the Grantee believes that any information the Relevant TriMas Companies hold
about them is incorrect or incomplete, the Grantee should contact their






--------------------------------------------------------------------------------





local human resources representative as soon as possible. The Relevant TriMas
Companies will take steps to seek to correct or update any information if they
are satisfied that the information they holds is inaccurate. In certain
circumstances, the Grantee may also request that the Relevant TriMas Companies
restrict their processing;
•
Each grantee may request that their personal data be deleted where it is no
longer necessary for the purposes for which it is being processed and provided
there is no other lawful basis for which the Relevant TriMas Companies may
continue to process such personal data. The Grantee can exercise this right by
contacting their local human resources representative;

•
If the Relevant TriMas Companies are processing the Grantee’s personal data to
meet their legitimate interests (as set out above), the Grantee may object to
the processing of their personal information by the Relevant TriMas Companies.
If the Relevant TriMas Companies are unable to demonstrate their legitimate
grounds for that processing, they will no longer process the Grantee’s personal
information for those purposes;

•
Where the Grantee has provided the Relevant TriMas Companies with their personal
data that the Relevant TriMas Companies process using automated means, the
Grantee may be entitled to a copy of that personal data in a structured,
commonly-used and machine readable format. The Grantee can exercise this right
by contacting their local human resources representative.

The Grantee should contact their local human resources representative in
relation to any concerns about how their personal data is processed and the
Relevant TriMas Companies will try to resolve the Grantee’s concerns. However,
if the Grantee considers that the Relevant TriMas Companies is in breach of its
obligations under data protection laws, the Grantee may lodge a complaint with
the Information Commissioner’s Office in the United Kingdom (such as by
accessing https://ico.org.uk/concerns/).”
Loss of Office or Employment. A new Section II.B.16 is added to the Agreement to
read as follows:


“In no circumstances shall Grantee, on ceasing to hold the office or employment
by virtue of which he has been granted this Award, be entitled to any
compensation for any loss of any right or benefit or prospective right or
benefit under this Award or the Plan which he might otherwise have enjoyed
whether such compensation is claimed by way of damages for wrongful dismissal or
other breach of contract or by way of compensation for loss of office or
otherwise.”


Notifications


There are no country-specific notifications.





